Case 1:19-mj-00108-NRN Document 14 Filed 04/30/19 USDC Co|orado Page 1 of 11

l~' lLED
r u.s, warning couRT
lN THE uNlTED sTATEs olsTRlcT couRT viSTRICT OF vOLC>R ADO
FOR THE D|STR|CT OF COLORADO mw AFR 30 PH 122 h.,
uEi-TF.E`{ D. CCLWELL
CLERK
CrlmlnalActlon No. 19-m]-108 BY DEP. cLK
UN|TED STATES OF AlVlERlCA,
Plaintiff,
V.
LU|S RENE ZAVALA-ACOSTA,
Defendant.

 

DEFENDANT’S lVlOTlON AND PROFFER FOR PRETR|AL RELEASE

 

Defendant, by and through counsel, hereby moves this Court to grant him pretrial

release. ln support of this motion, defendant states the following:

Bem;ml§_E&&umpliQn_

18 U.S.C. § 3142(e) creates a rebuttable presumption that no condition or
combination of conditions will reasonably assure the appearance of the defendant and
the safety of the community if there is probable cause to believe that the defendant

committed a drug offense punishable by 10 years or more.

This presumption shifts the burden of production to the defendant A defendant’s

burden of production is not heavy, but he must come forth with some evidence. See

United States v. Dominguez, 783 F.2d 702, 707 (7th Cir. 1986) (to rebut the presumption

10f11

Case 1:19-mj-00108-NRN Document 14 Filed 04/30/19 USDC Co|orado Page 2 of 11

defendant must come forward with credible evidence about the charged conduct, or his

circumstances, that favors release under one or more of the § 3142(9) factors ).

A defendant needs to produce “some credible evidence" showing a reasonable
assurance of their appearance and that they are not a danger to the community. United
States v. Carbone, 793 F.2d 559, 560 (3rd Cir. 1986). The burden of proof remains with
the government and the burden of proving dangerousness is by clear and convincing
evidence. United States v. Feaster, No. 10-20071-01-KHV, 2010 WL 2287481 at *3 (D.

Kan. June 3, 2010).

18 U.S.C. § 3142 defines the categories of "release and detention" a defendant
may be subject to and contains the rules under which the court and parties must
proceed relating to bail matters. ln that regard, § 3142(e) states "that upon the
appearance before a judicial officer of a person charged with an offense, the judicial
officer shall make a determination regarding bail status of the defendant, and shall enter

an order designating a defendant's custodial status" under one of four categories:

1. Released on personal recognizance or upon execution of an unsecured
appearance bond (following the provisions of Section 3142(b));

2. Released on a condition or combination of conditions as defined by Section
3142(0);

3. Temporarily detained to permit revocation of conditional release, deportation, or
exclusion under Section 3142(d); or

4. Detained pursuant to the provisions of Section 3142(e).

20f 11

Case 1:19-mj-00108-NRN Document 14 Filed 04/30/19 USDC Co|orado Page 3 of 11

The [Bail Reform} Act “clearly favors non-detention" United Stafes \/. Byrd, 969
F.2d 106. 109 (5th Cir. 1992). Having reviewed the Complaint and Affidavit filed in this
case, there is no information to suggest that lVlr. Zavala-Acosta is dangerous First,
there is no information, either in the Complaint or Affidavit, to suggest that lVlr. Zavala-
Acosta is violent. He did not possess a frrearm. He is not alleged to have committed
any violent act, nor does he fit within the limited number of defendants deemed
“particularly dangerous.” See United Sfafes v. Ridinger, 623 F. Supp. 1386 (W.D. lVlo.

1985).1

A “defendant’s prior criminal record is also per se insufficient to maintain a finding
of dangerous.” United Stafes v. Cruz, 363 F. Supp. 2d 40, 46 (D. P.R. 2005). ln Mr.
Zavala-Acosta’s case, he has no criminal history, so far as counsel is aware. lnstead,
Mr. Zavala-Acosta is a twenty year old young man who has graduated high school and

who has completed one year of university education.

Section 3142 does not “seek ironclad guarantees, and the requirements that the

conditions of release ‘reasonably assure’ a defendant’s appearance cannot be read to

require guarantees against flight.” United Stafes v. Chen, 820 F. Supp. 1205, 1208 (N.D.

1 “Experience establishes that transactions involving controlled substances and guns go
hand-in-hand in a very large number of §841 cases. lf the possession of guns, standing
alone, could be said to constitute clear and convincing evidence to support the entry of
a detention order on grounds of dangerousness, a very large number of persons
accused of violations of that statute would be subject to pretrial detention as a matte of
course. Such a conclusion is contrary to the legislative history of the Bail Reform Act,
which states that ‘there is a small but identifiable group of particularly dangerous
defendants as to whom neither the imposition of stringent release conditions nor the
prospect of release can reasonably assure the safety of the community of other
persons. lt is with respect to this limited group of offenders that the courts must be
given the power to deny release pending trial.” (lnternal citations omitted).

30f`l`l

Case 1:19-mj-00108-NRN Document 14 Filed 04/30/19 USDC Co|orado Page 4 of 11

Cal. 1992). And, it is statistically rare for individuals on federal pretrial supervision to fail
to appear. According to the DOJ, only 1% of pretrial supervisees failed to appear, and
only 4% were arrested on new offenses See Thomas H. Cohen, Ph.d., U.S. Dep’t of
Justice, Bur. of Statistics, Pretrial Release and Misconduct in Federal Distn'ct Coun‘s,
2008 - 2010 (Nov. 2012). While the charges filed against lVls. Zavala-Acosta are
serious, the government cannot merely point to the serious nature of the charge as a
motive to flee, as that would be true in every federal case, See United Stafes v.
Gr`o/dano, 370 F. Supp 1256, 1264 (S.D. Fla. 2005); see also United States v. Carter,

996 F. supp. 260 (w.D.N.Y. 1998).

Mr. Zavala-Acosta entered the United States legally. He is a resident and citizen
of Mexico. But these two facts are insufficient to warrant his detention. While the
government may argue that Mr. Zavala-Acosta presents a serious flight risk due to his
nationality, there is no information in either the Complaint or the Affidavit to suggest that
Mr. Zavala-Acosta took any action to flee from law enforcement The statute requires
that a defendant be detained only if he represents a serious risk of flight. This is a
substantial burden for the government to meet. See United Sfates \/. Giordano, 370 F.
Supp. 2d 1256 (S.D. Fla. 2005)(serious charges to no necessarily equal serious flight
risk.). And the government bears the burden of proving a defendant is a flight risk by a
preponderance of the evidence. United States \/. Cisneros, 328 F.3d 610, 616 (10th Cir.

zoosy

ln determining whether there are conditions of release that will reasonably assure

the appearance of the person as required and the safety of any other person and the

community," the judicial ocher must consider:

40111

Case 1:19-mj-00108-NRN Document 14 Filed 04/30/19 USDC Co|orado Page 5 of 11

(1) The nature and circumstances of the offense charged, including whether the offense
is a crime of violence or involves a narcotic drug;

(2) the weight of the evidence against the person;
(3) the history and characteristics of the person, including -

(A) the person's character, physical and mental condition, family ties,
employment, financial resources, length of residence in the community, community ties,
past conduct, history relating to drug or alcohol abuse, criminal history, and record
concerning appearance at court proceedings; and

(B) whether, at the time of the current offense or arrest, the person was on
probation, on parole, or on other release pending trial, sentencing, appeal, or

completion of sentence for an offense under Federal, State, or local |aw; and

(4) the nature and seriousness of the danger to any person or the community that would
be posed by the person's release,

18 u.s.c. § 3142(9).

The charged conduct alleges an offense that involvers a narcotic drug. No
violence is alleged, nor is a crime of violence charged. Based upon the weight of the
evidence, the government’s case against Mr. Zavala-Acosta is circumstantial. While Mr.
Zava|a-Acosta does not have substantial ties to Colorado, as mentioned earlier, he does
have family in Arizona. And Mr. Zavala-Acosta is a young man without any prior
criminal convictions who has started his collegiate education. There is, upon‘
information and belief, no suggestion that Mr. Zavala-Acosta has failed to appear in
court, nor is there any information to suggest that he was on probation or parole at the
time of this arrest. Combining these facts together, Mr. Zavala-Acosta is neither a

danger to the community nor a flight risk.

50111

Case 1:19-mj-00108-NRN Document 14 Filed 04/30/19 USDC Co|orado Page 6 of 11

Focusing on Mr. Zavala-Acosta’s nationality, this factor alone does not suggest
that Mr. Zavala-Acosta will not appear in court, or that there are factors that render the
court unable to place Mr. Zavala-Acosta on bond. Even if lVlr. Zavala-Acosta is
involuntarily removed, or placed in removal proceedings, the 10th Circuit has held that
“in the context of § 3142(f)(2), the risk that a defendant will "flee" does not include the
risk that lCE will involuntarily remove the defendant.” United States i/. Ailon-Ailori, 875
F.3d 1334, 1339 (10th Cir. 2017). As the DetentionAct limits judicial authority by
generally requiring reasonable assessments of risks and by permitting only the “least
restrictive" conditions of release that are necessary to assure that defendants will
appear, the question should turn not on Mr. Zavala-Acosta’s nationality, but rather
whether there are conditions that allow for his release from custody such that his

appearance will be assured.

Mr. Zavala-Acosta proposes release to a halfway house with GPS monitoring
This proposal is consistent with the Detention Act and the facts unique to Mr. Zavala-
Acosta. Detention is a harsh sanction, whereas Mr. Zavala-Acosta’s proposed
conditions of release are “the least restrictive further condition, or combination of
conditions, that such judicial ocher determines will reasonably assure the appearance
of the person as required and the safety of any other person and the community.” 18
USC § 3142(c)(1)(B). First, the halfway house secures Mr. Zavala-Acosta at a location
known to the court and the government, not to mention under the control of the court.

Second, GPS monitoring ensures that Mr. Zavala-Acosta cannot easily abscond.

60111

Case 1:19-mj-00108-NRN Document 14 Filed 04/30/19 USDC Co|orado Page 7 of 11

Detention Hearings May Proceed By Way of Proffer

Detention hearings are an informal proceeding, and the evidence presented is
not governed by the Federa| Rules of Evidence." United States i/. Duncan, 897 F. Supp.
688, 690 (N.D.N.Y. 1988); 18 U.S.C. § 3142(f)(2), The government may proceed in a
detention hearing by way of proffer. United States v. Gaviria, 828 F.2d 667, 669 (11th
Cir. 1987); United States i/. Martir, 782 F.2d 1141, 1145 (2d Cir. 1986); United States v.
l/Wnsor, 785 F.2d 755, 756 (9th Cir. 1986); United States i/. Acevedo- Ramos, 755 F.2d
203, 206-07 (1st Cir. 1985)). The rationale for permitting detention hearings to proceed
by way of proffer is that such hearings are "neither a discovery device for the defense
nor a trial on the merits." Smith, 79 F.3d at 1210. "The process that is due is only that
which is required by and proportionate to the purpose of the proceeding." /d. "That
purpose includes neither a reprise of all the evidence presented before the grand jury,
United States i/. Suppa, 799 F.2d 115, 119 (3d Cir. 1986), nor the right to confront non-
testifying government witnesses. United States i/. Accetturo, 783 F.2d 382, 388- 89 (3d
Cir. 1986). Smith, 79 F.3d at 1210 (also citing United States i/. Hurtado, 779 F.2d 1467,
1479 (11th Cir. 1985)(purpose of pretrial detention hearing is not to "rehash . . .
probable cause" but to provide opportunity for detainee to show no risk of flight or

danger to community); United States i/. Wil/iams, 798 F. Supp. 34, 36 (D.D.C. 1992)).

7of11

Case 1:19-mj-00108-NRN Document 14 Filed 04/30/19 USDC Co|orado Page 8 of 11

Burden of Proof At Detention Hearing

ln a pretrial detention hearing, the governments burden is to establish by clear
and convincing evidence that no conditions of release will reasonably assure the safety
of the community. Rodn'guez, 897 F. Supp. at 1463 (cifing United States v. Orfa, 760 F.
2d 887 (8th Cir. 1985); see also United States i/. Arena, 894 F. Supp. 580, 585-86
(N.D.N.¥. 1995)(citing United States \/. Chimureriga, 760 F.2d 400, 405 (2d Cir. 1985).
"The issue in such a hearing is whether releasing a defendant would pose a danger to
the community that would not exist were [the defendant] detained." Rodriguez, 897 F.
Supp. at 1463 (citing United States i/. Phillips, 732 F. Supp. 255, 267 (D.Mass. 1990),
reh'g denied, 952 F.2d 591 (1st Cir.), cen‘. denied, 113 S.Ct. 113 (1992); see also United
States v. Smifh, 79 F.3d 1208, 1209 (D.C.Cir.1996) (per curiam); United States v.

Portes, 786 F.2d 758 (7th Cir. 1985); United States V. Orfa, 760 F.2d 887 (Sth Cir. 1985).

The standard is different when the issue is whether any conditions of release will
reasonably assure the defendant's attendance at trial (risk of flight); the government
need only prove that there are no such conditions by a "preponderance of the
evidence." See United States i/. Tedder, 903 F. Supp. 344, 345 (N.D.N.Y. 1995)(citing
United States i/. Man‘ir, 782 F.2d 1141, 1146 (2d Cir. 1986)); 18 U.S.C. § 3142(c). lt is
not necessary that the government prove both flight risk and danger to the community to
warrant detention. See United States v. F/ores, 856 F. Supp. 1400, 1401 (E.D.Ca|.

1994).

18 U.S.C. § 3142(g) lists a number of factors to be considered by the court when

determining whether or not there are conditions or release that will reasonably assure

80f 11

Case 1:19-mj-00108-NRN Document 14 Filed 04/30/19 USDC Co|orado Page 9 of 11

the appearance of the defendant and which will assure the safety of any other person or
the community. Section 3142(g)(3)(A) lists what history and characteristics of the
defendant which should be taken into account when determining the issue of pretrial
release or detention. The factors to be considered include a defendant’s physical
condition, family ties, length of residence in the community, as well as their community

ties. Id. The majority of defendant's proffer will involve these factors.

Defendant’s Proffer2

Mr. Zavala-Acosta, upon information and belief, has no criminal history. Upon
information and belief, Mr. Zavala-Acosta has never been supervised by pretrial
services. Nothing in the Complaint and Affidavit suggests that Mr. Zavala-Acosta is

violent or a danger to the community.

Mr. Zavala-Acosta is twenty years old. He is a high school graduate and he has
completed one year of collegiate studies. He is from Mexico, but he also has family in

Chandler, Arizona.

Mr. Zavala-Acosta, upon information and belief, did not resist arrest nor did he

hinder the investigation after his arrest, He did not flee or attempt to flee,

There is no evidence that Mr. lVlartinez poses any danger of flight. Mr. Zavala-

Acosta is indigent; he does not have any financial ability to relocate, nor is there any

2 Counsel does not have a copy of the report from Pretrial. Counsel may wish to
supplement this proffer after reviewing Pretrial’s report.

90111

Case 1:19-mj-00108-NRN Document 14 Filed 04/30/19 USDC Co|orado Page 10 of 11

evidence that he has the means to leave the country. There is no evidence suggesting
that Mr. Zavala-Acosta is a serious risk of flight. The burden is upon the government to
establish such a risk and it is a substantial burden. See United States v. Giordano, 370

F. Supp. 2d 1256 (S.D. Fla. 2005)(serious charges do not necessarily equal flight risk).

Mr. Zavala-Acosta is requesting to be released to a half-way house. He will
submit to being monitored by GPS tacking. He will agree to all the terms and conditions

of pretrial release.

B§.li§.f._S_Q_ughl

Ms. Zavala-Acosta, for the reasons stated in this motion, requests that the Court

grant him pretrial release.

Respectfully Submitted,

/s/Miller Leonard

Attorney for Defendant

CO Reg. # 41029

14143 Denver West Pkwy, Suite
100

Golden, CO 80401
720-613-8783 Phone
303-907-9516 Cellular Phone
millermleonard@gmail.com

10 01 11

Case 1:19-mj-00108-NRN Document 14 Filed 04/30/19 USDC Co|orado Page 11 of 11

CERT|F|CATE OF SERV|CE

l hereby certify that this l\/lotion for Pretrial Release was delivered, via the ECF system
for the District of Colorado to all parties, on April 30, 2019.

/s/ lVliller Leonard

11 Of11

